office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-156915-05 cc tege eoeg et2 uil the honorable saxby chambliss united_states senate washington d c dear senator chambliss this letter responds to your request for information dated ----------------------- on behalf of --- ------------------------------------------------------asks why federal_insurance_contribution_act fica_taxes are deducted on the value of employer-provided term life_insurance from his pay check for purposes of fica internal_revenue_code code sec_3101 imposes a tax on the wages paid_by employers to employees with respect to employment fic a taxes consist of the old-age_survivors_and_disability_insurance_tax social_security_tax and the hospital_insurance_tax medicare_tax these taxes are imposed on both the employer and employee sec_3101 and sec_3101 impose the employee portions of the social_security_tax and the medicare_tax respectively sec_3111 and sec_3111 impose the employer portions of the social_security_tax and the medicare_tax respectively wages is defined in code sec_3121 to include a payment for group term life_insurance to the extent such payment is includible in the gross_income of the employee code sec_79 provides that the cost of employer-provided group-term_life_insurance shall be included in the gross_income of an employee to the extent that that cost exceeds the sum of the cost of dollar_figure of such insurance and the amount if any paid_by the employee toward the purchase of such insurance thus the cost of up to dollar_figure of employer-provided group-term_life_insurance is excluded from an employee’s wages when figuring social_security and medicare taxes however the cost of group-term_life_insurance that is more than the cost of dollar_figure of coverage reduced by any amount the employee paid toward the insurance must be included in an employee’s wages subject_to social_security and medicare taxes this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 date if you have any additional questions please contact ---- ----------------------------of our office at --------------------- sincerely lynne a camillo chief employment_tax branch office of division counsel associate chief_counsel tax exempt government entities
